department of the treasury internal_revenue_service washington d c commissioner tax_exempt_and_government_entities_division jul uniform issue list legend taxpayera irab account c financial_institution d amount dear this letter is in response to a request for a letter_ruling dated april17 as supplemented by correspondence dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations were submitted under penalty of perjury in support of your request for a waiver taxpayer a maintained ira an individual_retirement_account as defined in sec_408 of the code with financial_institution d taxpayer a represents that on date financial_institution d mistakenly made a duplicate distribution equal to amount from ira b taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day rollover period prescribed by sec_408 was because he was not aware that financial_institution d had made the unauthorized distribution taxpayer a represents that in he began receiving substantially_equal_periodic_payments within the meaning of sec_72 of the code from his ira accounts at this time taxpayer a instructed financial_institution d to annually distribute amount from ira b with additional_amounts to be distributed from taxpayer a's other iras beginning in financial_institution d distributed_amount in october of each year via electronic transfer from ira b to account c a non-ira checking account that was also maintained by financial_institution d however on date financial_institution d distributed an additional_amount equal to amount due to a computer systems error that caused the duplicate payment to be made one month after the regularly scheduled payment during october of while reviewing hi sec_2012 federal_income_tax return as prepared by his accountant taxpayer a discovered the distribution of the duplicate payment the request for relief is accompanied by a letter from financial_institution d acknowledging its mistake based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira bon date and that taxpayer a be given days following the issuance of a letter granting a waiver to roll over amount into an ira sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 i r s provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a support his ssertion that the failure to timely roll over amount into ira b was because he was not aware that on date financial_institution d erroneously made a duplicate distribution equal to amount from ira b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira bon date taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into an ira provided all other requirements of sec_408 except the 60-day rollover requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code this ruling is limited to a request for a waiver of the 60-day rollover period no opinion is expressed as to whether the payments from ira band taxpayer a's other iras constitute a series of substantially_equal_periodic_payments within the meaning of sec_72 of the code further no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this letter_ruling is directed solely to the taxpc tyer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions regarding this ruling you may contact at sincerely yours to w carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
